MATTHIAS, J.
1. Where a manufacturer of an article infringes a trademark or imitates a distinctive mark, dress or label of the product of another, which has become established in the trade, and the infringement or imitation is wilful, deliberate, and with the purpose of deceiving, upon application of the party injured not only will further manufacture and sale thereof he 'enjoined, but the injured party is also entitled to recover from the wrongdoer the profits realized from the sale of such infringing article.
2. The profits recoverable in equity for unfair competition are governed by the same rule as in cases of infringement of trademarks and are not limited to such as accrue from sales in which it is shown that the customer is actually deceived, but include all profits made on the goods sold in the simulated dress or package and in violation of the rights of the original proprietor.
*4073. The profits to be accounted for in such case are not those which might reasonably have been made, but those which were actually realized from the sale of the infringed article. The wrongdoer is not permitted to profit from his own wrong, but actual costs and expense of production and sale should be considered in rendering such account
4. In determining such profits, interest on capital invested in a business, to the extent of actual employment in the infringing operations, along with other' items of expense of production and sale, should be deducted from the gross amount received by such product.
Judgment affirmed.
Robinson, Jones and Day, JJ., concur. Wanamaker, J., not participating.